Citation Nr: 0519628	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a claimed left leg 
scar.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from July 1984 to January 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.

In July 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  The veteran's left leg scar is shown to have preexisted 
service and is not shown to have been aggravated thereby.  

2.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled in connection with his 
claim of service connection for a left leg scar.  

3.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled in connection with his 
claim for an increased rating for the service-connected 
headaches.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a left leg scar duet disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131, 
1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.655 (2004).  

2.  The claim for an increased rating for the service-
connected headaches must be denied by operation of law.  38 
C.F.R. § 3.655 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by the January 2001, September 2001, December 2002, 
June 2003, January 2004 and December 2004 letters and the 
September 2001 and December 2002 Statements of the Case, he 
and his representative have been notified of the evidence 
needed to establish the benefits sought, and he has been 
advised via the letters and December 2002 statement of the 
case regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  




Factual Background 

The July 1984 enlistment examination report indicates a left 
lower leg scar.  The separation medical examination report 
also reflects the presence of a left leg scar.  The service 
medical records are silent regarding further scarring or 
other injury to the left leg.  

On October 2001 VA scars examination report, the examiner 
noted a scar on the middle lateral aspect of the left leg.  
The veteran complained of pain, and the examiner noted 
tenderness of the scar.  The scar caused no functional 
defect.  

In January 2005, the veteran failed to report for VA medical 
examinations scheduled in connection with the issues on 
appeal.  The record reflects that notice of the examination 
appointments was sent to the veteran's last known address.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Analysis

Service connection left leg scar

Because the veteran failed to report for his scheduled VA 
examination in January 2005 without a showing of good cause, 
this issue will be decided based on the evidence of record.  
38 C.F.R. § 3.655.  

The veteran had a left leg scar on entry into service.  The 
service medical records are otherwise silent for any left leg 
scar or injury in service.  Absent complaints or findings of 
incurrence or aggravation in service, service connection for 
a left leg scar must denied.  See 38 C.F.R. § 3.303.  


Increased rating headaches 

The veteran did not supply a reason for his failure to report 
for a January 2005 VA medical examination scheduled in 
conjunction with his claim for increase.  As good cause has 
not been shown, the Board must deny the claim must operation 
of law.  38 C.F.R. § 3.655.  



ORDER

Service connection for a left leg scar is denied.  

The claim for an increased rating for the service-connected 
headaches must be denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


